DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/22/2021 has been entered.

Election/Restrictions & Status of Claims
Status Identifier
Claim Number(s)
Currently Amended
1
Previously Presented
5, 8, 11, 14-16 
New
18-23
Cancelled
2-4, 6-7, 9-10, 12-13, 17



In the reply filed 11/22/2021, instant claims had the status identifiers as listed above. Therefore, claims 1, 5, 8, 11, 14-16 and 18-23 remain for examination and are addressed in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 19, instant claim requires the steel to have “a pitting resistance equivalent value (PRE) of 27- 29.5, wherein PRE= [Cr]+ 3.3 [Mo]+ 30[N] [Mn]”. However, instant specification and previous version of claims define the formula as             
                P
                R
                E
                =
                
                    
                        C
                        r
                    
                
                +
                3.3
                
                    
                        M
                        o
                    
                
                +
                30
                
                    
                        N
                    
                
                -
                [
                M
                n
                ]
            
        . Therefore, instant claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention since the formulaic expression with 30 [N] [Mn] or in other words the product of the three terms is not taught in the specification. For the sake of compact prosecution and prior art application purposes, the PRE formula is interpreted as             
                P
                R
                E
                =
                
                    
                        C
                        r
                    
                
                +
                3.3
                
                    
                        M
                        o
                    
                
                +
                30
                
                    
                        N
                    
                
                -
                [
                M
                n
                ]
            
        .
p0.2 within a range of 479.7-596 MPa (claim 21) and Rp1.0 within a range of 552-648 MPa (claim 22). However, the values of 479.7 and 552 belong to Alloy “B” being tested in the longitudinal direction. However, closer look at the composition of Alloy B shows that it has Molybdenum content of 0.99 wt% which means that sample is not part of the instant composition claimed range of “greater than 1.0 – 1.4 weight% molybdenum” of claim 1. In addition, there is no data in the instant specification that teaches that other samples can attain the minimum values of the instant claims. Therefore, instant claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 14-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claims 14-15, instant claims depend on claim 1 which sets forth ranges for C, N, Mn, and Ni. However, the ranges required by the dependent claims for C + N (claim 15) and Mn + Ni (claims 14 and 15) that are beyond the limits allowed by the sum of the individual constituents of claim 1 - see List 2 below for calculation details. .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

List 1
Element
Instant Claims
(weight%)
US'094
(mass%)
JP'129
(mass%)
C
< 0.04
> 0 – 0.05
≤ 0.2
Si
< 0.7
0.1 – 2.0
≤ 4
Mn
< 2.0
0.1 – 2.0
≤ 10 
Cr
18.5 – 22.5
19.0 – 22	claim 5
20.0 – 23.0
15 – 35
Ni
1.5 – 3.5
3.0 – 3.9
1 – 3
Mo
> 1.0 – 1.4
0.5 – 1.4 
≤ 4
Cu
< 1
up to 0.7		claim 8
> 0 – 2.0
≤ 4
N
0.16 – 0.21
0.05 – 0.2
0.05 – 0.6
Fe + 
impurities
Balance
Balance
Balance

Al
B
Ca
Ce
Co
W
Nb
Ti
V
Claim 11: One or more of 
   Al: less than 0.04
   B: less than 0.003
   Ca: less than 0.003
   Ce: less than 0.1
   Co: up to 1
   W: up to 0.5
   Nb: up to 0.1
   Ti: up to 0.1
   V: up to 0.2
Al: ≤ 0.5







Al: ≤ 0.1







S, P, O
Claim 20: 
S  < 0.010, P: < 0.040
S+P: < 0.04
O < 100 ppm
-
P: 0.1 or less
S: 0.03 or less
O: 0.05 or less









List 2
Term
Claim 1 (wt%)
Based on individual elements
Claim 14
(weight%)
Claim 15
(weight%)
US’094
(wt %)
JP’129
(mass %)
Si + Cr
Si: < 0.7; Cr: 18.5 – 22.5
∴Si + Cr: 18.5 - < 23.2 
18.5 – 21.9
19.8 – 21.9
Si: 0.1 – 2.0; Cr: 20 – 23
∴Si + Cr: 20.1 – 25
Si: ≤ 4; Cr: 15 – 35
∴ Si + Cr: 15 – 39
Cu + Mo
Cu: < 1; Mo: > 1.0 – 1.4
∴Cu + Mo: > 1.0 – < 2.4 
1.36 – 2.394
1.7 – 1.9
Cu: > 0 – 2; Mo: 0.5 – 1.4
∴Cu + Mo: > 0 – 3.4
Cu: ≤ 4; Mo: ≤ 4
∴ Cu + Mo: 0 – 8
C + N
C: < 0.04; N: 0.16 – 0.21
∴C + N: 0.16 – < 0.25
0.175 – 0.215
0.20 – 0.25
C: >0 – 0.05; N: 0.05 – 0.2
∴C + N: >0.05 – 0.25
C: ≤ 0.2; N: 0.05 – 0.6
∴ C + N: 0.05 – 0.8
Mn + Ni
Mn: < 2.0; Ni: 1.5 – 3.5
∴Mn + Ni: 1.5  – < 5.9
0.8 – < 2.9 
0.8 – < 2.9
Mn: 0.1 – 2; Ni: 3.0 – 3.9
∴Mn + Ni: 3.1 – 5.9
Mn: ≤ 10; Ni: 1 – 3
∴ Mn + Ni: 1 – 13









Claims 1, 5, 8, 11, 14-16, 19 and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6344094 B1 of Hineno (US'094) of record.
Regarding claims 1, 5, 8, 11 and 21-23, US 6344094 B1 of Hineno (US'094) teaches a ferritic-austenitic two-phase stainless steel {US'094 col 1:1-11, col 2:5 – col 5:40} and a method of producing it, which reads on the duplex ferritic austenitic stainless steel of instant claim, wherein the steel of the prior art has a composition wherein the claimed ranges of the various elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the claimed limitation of a) tensile strength Rm within a range of 757.5-858 MPa (claim 1), b) Rp0.2 within a range of 479.7-596 MPa (claim 21) and c) elongation value Ag within a range of 30.8%- 39.8% (claim 23), the prior art teaches examples having  698-795 MPa tensile strength, 413-492 MPa 0.2% proof stress and 34.2-46.2% of elongation which indicates to one skilled in the art that alloy of the prior art would have strengths and elongation in at least those ranges therefore meets the instant claimed ranges of instant claims. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
It is noted that the prior art does not explicitly teach that its steel having the claimed properties of a) measured Md30 temperature range values of 10-70°C (claim 1), b) a critical pitting temperature CPT of 20-33°C (claim 1)) and c) Rp1.0 within a range of 552-648 MPa (claim 22). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. Therefore, it is expected that the ferritic-austenitic two-phase stainless steel of US'094 would have the properties as claimed in the instant claims since the steel of the prior art has a substantially similar composition of steel (see composition analysis above) and a substantially similar microstructure (ferritic-austenitic two-phase stainless steel). Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
Regarding claims 14 and 15, as noted above, the prior art teaches a range of composition for its steel wherein the claimed ranges of the various elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. In addition, the claimed range of the various terms or the combination of various two elements of, a) Si + Cr, b) Cu + Mo, c) C + N except d) Mn + Ni, overlaps the ranges disclosed by the prior art as shown in Table 2 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious to one skilled in the art at the time of the invention to select the claimed composition over the prior art disclosure since the prior art teaches the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).See MPEP § 2144.05 I. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. 
With respect to the claimed Mn+Ni range of the instant claims, it is noted that the prior art teaches 3.1-5.9 while the instant claims require 0.8-<2.9. However, it is noted that the instant range is a retreated range of what is originally disclosed of 0.8 – 7.0 {see original claim 15, specification}. MPEP § 2144.05 I provides the guidance that  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner,778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). There is no factual evidence set forth in the disclosure that would lead one to conclude that there exists different properties for the claimed ranges of Mn+Ni vs what is disclosed in the original claims and specification or the values provided by the prior art. Therefore, there is no data that provides of the criticality of the claimed narrow range. Therefore, the claimed range of the instant claim is obvious over that of the prior art since the claimed value is so close to the value provided by the 
Regarding claim 16, US’094 teaches in col 5: 40-50 that its steel can made into hollow cylindrical bodies thereby reading on limitation of “the steel is produced as ingots, slabs, blooms, billets, plates, sheets, strips, coils, bars, rods, wires, profiles and shapes, seamless and welded tubes and/or pipes, metallic powder, formed shapes and profiles” of the instant claim.
Regarding claim 19, It is noted that the prior art does not teach pitting resistance equivalent value (PRE) determined by the formulaic expression of                                 
                                    P
                                    R
                                    E
                                    =
                                    
                                        
                                            C
                                            r
                                        
                                    
                                    +
                                    3.3
                                    
                                        
                                            M
                                            o
                                        
                                    
                                    +
                                    30
                                    
                                        
                                            N
                                        
                                    
                                    -
                                    [
                                    M
                                    n
                                    ]
                                
                             having a value in the range of 27 to 29.5 as claimed in the instant claim. However, as the prior art discloses a composition wherein the claimed ranges of the various elements of the instant alloy overlap or lie inside the ranges of various elements of the alloy of the prior art (see compositional analysis above), the ranges of the formulaic expression of the instant claims would also overlap or lie inside the values of the prior art resulting from the instant formulaic expressions. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6344094 B1 of Hineno (US'094). In the alternative, Claim 20 is rejected rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  US 6344094 B1 of Hineno (US'094), and further in view of US 2005/0211344 A1 of Omura (US’344).
Regarding claim 20, regarding the limitation regarding S, P and O of the instant claims, US’094 {col 5:4-10} teaches the composition of its steel includes other than the explicitly recited elements by pointing out “The two-phase stainless steel of the invention comprises the foregoing elements and the balance which is substantially Fe. The term "substantially" means to permit the presence of impurity elements which inevitably become incorporated into the steel when the steel is made by melting the components.” One skilled in the art recognizes P, S and O as inevitable impurities since these elements are inevitable impurities encountered during the steel making process and the prior art does not explicitly adding them.  Therefore, since prior art does not explicitly add them (much like the instant steel) and does not show any samples having P, S or O, one skilled in the art would recognize that impurity elements to not present or in the same or similar ranges since the prior art teaches a substantially similar composition of steel for all of the other constituent elements (see composition analysis above) and a substantially similar microstructure (ferritic-austenitic two-phase stainless steel), thereby rendering obvious the ranges as claimed of the instant claims. See MPEP § 2112.01 I. In the alternative, since these elements are what one skilled in the art considers to be inevitable impurities, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to minimize the presence of these elements in the steel as these elements are impurities and therefore undesirable.
In the alternative, although US’094 teaches that its steel can contain impurities, it is noted that US’094 does not explicitly teach of the levels of, S, P and O, elements that one skilled in the art considers to one to be impurities encountered during the making of steels. In the same field of endeavor, US 2005/0211344 A1 of Omura (US’344) teaches a duplex US’094 and lower the impurity elements S, P and O as low as possible as suggested by US’344 to avoid the deleterious effects of the impurities of the duplex stainless steel. With respect to the sum S+P of the instant claims, since the elements individually lie within or overlap the ranges provided by the prior art, the range of the sum of S and P would also lie within or overlap the ranges of the sum of S and P of the prior art. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling.
Claims 1, 5, 8, 11, 14-16 and 18-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  JP 2006-183129 A and its English translation, hereinafter JP'129, and as evidenced by "Stainless Steels for Design Engineers" of McGuire hereinafter NPL'1. JP'129 and its translation are part of Third-Party Submission Under 37 CFR 1.290 dated 05/06/2015.
Regarding claims 1, 5, 8, 11 and 21-23, JP'129 {JP'129 abstract, [0001] – [0048], claims 1-5} teaches a austenitic-ferritic stainless steel having high formability with excellent ductility and deep drawability, wherein it has a 10-85% of volume of the austenite phase to the total steel structure and a method of producing it wherein the steel has an elemental composition that overlaps the claimed composition range of the instant claim as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious to one skilled in the art at the time of the invention to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. See MPEP § 2144.05 I. With respect to the "duplex" term in the preamble, NPL'1 teaches {NPL'1 pp. 91 – 107} that duplex stainless steels "are called duplex because at room temperature they consist of two phases, ferrite and austenite." thereby providing evidence that the steel of JP'129 can be considered "duplex" since it has the two phases of ferrite and austenite, thereby reading on the "duplex ferritic stainless steel" limitation in the preamble of the instant claims. 
Although the prior art teaches Md temperature via a calculated value with a lower limit of -30 and an upper limit of 90, it does not explicitly teach a measured Md30 value as claimed. Although the prior art teaches of CPT, the CPT measured in the instant specification is using 1 M NaCl solution {instant specification page 9) whereas the prior art measures CPT by " by immersing in a 6% aqueous solution of ferric chloride of 35 to 80°C with a change in temperature by 5°C for 24 hours." Although the prior art teaches of elongation, it does not explicitly teach elongation value Ag as claimed. Therefore, it is noted that the prior art does not explicitly teach that its steel the properties of a) measured Md30 temperature range values of 10-claim 1), b) a critical pitting temperature CPT of 20-33°C (claim 1), c) tensile strength Rm within a range of 757.5-858 MPa (claim 1), d) Rp0.2 within a range of 479.7-596 MPa (claim 21), e) Rp1.0 within a range of 552-648 MPa (claim 22) and f) elongation value Ag within a range of 30.8%- 39.8% (claim 23).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. Therefore, it is expected that the duplex stainless steel of JP'129 would have the properties as claimed in the instant claims since the steel of the prior art has a substantially similar composition of steel and a substantially similar microstructure.  Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
Regarding claims 14 and 15, as noted above, the prior art teaches a range of composition for its steel wherein the claimed ranges of the various elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. In addition, the claimed range of the various terms or the combination of various two elements of, a) Si + Cr, b) Cu + Mo, c) C + N and d) Mn + Ni overlaps the ranges disclosed by the prior art as shown in Table 2 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious to one skilled in the art at the time of the invention to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).See MPEP § 2144.05 I. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. 
Regarding claim 16, it is noted the recitation of "characterized in that the steel is produced as" in the instant claim results in it being a product-by-process claim.
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See MPEP § 2113. The teaching of JP'129 of austenitic-ferritic stainless steel having high formability with excellent ductility and deep drawability, wherein it has a 10-85% of volume of the austenite phase to the total steel structure and as evidenced by the teachings of NPL'1 that duplex stainless steels "are called duplex because at room temperature they consist of two phases, ferrite and austenite." reads on the product of the instant claim.  In addition, JP'129 also teaches in [0039] that "Steels having different compositions as shown in Table 1 were ingoted by vacuum melting or in an atmosphere with controlled nitrogen partial pressures to prepare respective steel slabs." thereby reading on the product-by-process limitation of the instant claim.
Regarding claim 18, with respect to the product-by-process limitation of having undergone heat treatment at 900-1200°C, “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See MPEP § 2113. The teaching of JP'129 of austenitic-ferritic stainless steel having high formability with excellent ductility and deep drawability, wherein it has a 10-85% of volume of the austenite phase to the total steel structure and as evidenced by the teachings of NPL'1 that duplex stainless steels "are called duplex because at room temperature they consist of two phases, ferrite and austenite." reads on the product of the instant claim. JP'129 in [0039] also teaches that its steel was "treated by finish annealing at temperatures ranging from "950°C to 1300°C" thereby reading on the product-by-process limitation of the instant claim.
Regarding claim 19, It is noted that the prior art does not teach pitting resistance equivalent value (PRE) determined by the formulaic expression of                         
                            P
                            R
                            E
                            =
                            
                                
                                    C
                                    r
                                
                            
                            +
                            3.3
                            
                                
                                    M
                                    o
                                
                            
                            +
                            30
                            
                                
                                    N
                                
                            
                            -
                            [
                            M
                            n
                            ]
                        
                     having a value in the range of 27 to 29.5 as claimed in the instant claim. However, as the prior art discloses a composition wherein the claimed ranges of the various elements of the instant alloy overlap or lie inside the ranges of various elements of the alloy of the prior art (see compositional analysis above), the ranges of the formulaic expression of the instant claims would also overlap or lie inside the values of the prior art resulting from the instant formulaic expressions. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
Regarding claim 20, JP'129 teaches in [0028], [0029] and [0038] that S, P and O are elements that are unavoidable impurities or have undesirable effects on the steel and teaches ranges, in mass%, as P ≤ 0.1, S ≤ 0.03 and O ≤ 0.05. The ranges of P, S and N in addition to the sum of S and P of the instant claims would lie within or overlap the ranges provided by the In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
Response to Arguments
Applicant’s arguments, see pages 6-10, filed 11/22/2021, with respect to the rejections a) Claims 1, 5, 8, 10, 11 and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2008/088282 A1 of Chai (WO'282) and b) Claims 1, 5, 8, 10, 11 and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2008/088282 A1 of Chai (WO'282), and further in view of US 2005/0211344 A1 of Omura (US’344) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment to claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733